Citation Nr: 1042555	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  09-01 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a bilateral hearing loss 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with 
active service from June 1963 to March 1965.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from an April 2008 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in Lincoln, 
Nebraska (the RO).  

The Veteran testified at a RO hearing before a Decision Review 
Officer and a Travel Board hearing which was chaired by the 
undersigned.  Both hearings were held at the Lincoln RO in April 
2009 and March 2010, respectively.  A transcript of the each 
hearing has been associated with the Veteran's VA claims folder.

In a June 2008 rating decision, the RO granted the Veteran's 
claim of entitlement to service connection for bilateral 
tinnitus; a 10 percent evaluation was assigned, effective May 30, 
2008.  The Veteran has not, to the Board's knowledge, expressed 
dissatisfaction with the assigned evaluation or the effective 
date of the award.  Accordingly, that matter is not in appellate 
jurisdiction and will be discussed no further.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication process, 
and the request for appellate review is completed by the 
claimant's filing of a substantive appeal after a statement of 
the case is issued by VA].  


FINDING OF FACT

The Veteran's currently-diagnosed bilateral hearing loss 
commenced within his first post-service year.


CONCLUSION OF LAW

A bilateral hearing loss disability was incurred during the 
Veteran's active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.307 and 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for a 
bilateral hearing loss disability been granted, as discussed 
below.  As such, the Board finds that any error related to the 
VCAA on those claims is moot.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

The Veteran alleges that he currently suffers from a bilateral 
hearing loss disability that is the result of his time in active 
duty service.  Specifically, the Veteran alleges that his current 
bilateral hearing loss disability first manifested within his 
first post-service year and is causally related to noise exposure 
incurred while performing his duties as a mechanic and machinist 
in service.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 
(West 2002).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2010).  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995, opinion, VA's Under Secretary for 
Health determined that it was appropriate to consider high 
frequency sensorineural hearing loss an organic disease of the 
nervous system and therefore a presumptive disability.

For the purpose of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000 or 4000 Hz are 26 dB or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  See 38 C.F.R. § 3.385 (2009).  When audiometric test 
results at a Veteran's separation from service do not meet the 
regulatory requirements for establishing a "disability" at that 
time, he or she may nevertheless establish service connection for 
a current hearing disability by submitting evidence that the 
current disability is causally related to service.  See Hensley 
v. Brown, 5 Vet. App. 155, 158 (1993).

The VA audiological examinations provided to the Veteran in March 
2008 and May 2009 establish that the Veteran currently suffers 
from a bilateral hearing loss disability.  See the March 2008 May 
2009 VA audiological examination reports.  Accordingly, Hickson 
element (1) is demonstrated.  

Concerning Hickson element (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury, the Board notes that the 
Veteran's service treatment records, to include his November 1961 
pre-induction and February 1965 separation examinations, fail to 
reflect that the Veteran demonstrated a bilateral hearing loss 
disability for VA purposes.  

However, the Board observes that the Veteran's Military 
Occupational Specialty (MOS) during his service was an equipment 
repairman and mechanic.  The Veteran has asserted that he worked 
on heavy machine engines during his service.  See the March 2010 
VA hearing transcript at page 5.  Since the Veteran's reports of 
in-service noise exposure are congruent with the duties and 
responsibilities of his MOS, the Board concludes that the Veteran 
was exposed to excessive noise during his service, and thus, 
Hickson element (2) has been demonstrated.  

Concerning Hickson element (3), medical evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability, the Board notes that the two medical nexus opinions 
of record are unfavorable to the Veteran's claim.  Specifically, 
the March 2008 and May 2009 VA audiologists, after interviewing, 
physically examining and testing the Veteran and reviewing his 
claims file opined that the Veteran's bilateral hearing loss 
disability was not at least as likely as not related to his in-
service noise exposure, primarily relying on the fact that the 
Veteran's separation examination failed to reflect a bilateral 
hearing loss disability for VA purposes.  See the March 2008 and 
May 2009 VA audiological examination reports.  

While the Board notes the unfavorable medical nexus opinions 
offered by the March 2008 and May 2009 VA examiners, the Board 
reiterates that, as per 38 C.F.R. § 3.307 and 3.309, the 
Veteran's bilateral hearing loss disability claim may still 
succeed if there is evidence that such manifested within the 
Veteran's first post-service year.  Indeed, the Veteran and his 
spouse asserted that his bilateral hearing loss disability 
commenced within six months of the Veteran's active service.  See 
the March 2010 VA hearing transcript at pages 3, 4 and 11.  

While the Board observes that the Veteran's VA claims file is 
devoid of any medical evidence reflecting a bilateral hearing 
loss disability within the Veteran's first post-service year, the 
Court has specifically held that the Board cannot determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  

Furthermore, as a finder of fact, the Board, when considering 
whether lay evidence is satisfactory, may also properly consider 
internal inconsistency of the statements, facial plausibility, 
consistency with other evidence submitted on behalf of the 
veteran, and the veteran's demeanor when testifying at a hearing.  
See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  Having 
witnessed the demeanor of the Veteran and his wife at a personal 
hearing, the Board finds their reports of the Veteran's 
difficulty hearing shortly after service are highly credible.  As 
the Board has no reason to disbelieve the Veteran and his spouse, 
the Board finds that the Veteran and his spouse are competent and 
credible to comment on the date of onset of symptoms of the the 
Veteran's bilateral hearing loss.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  There is no evidence in the record, 
medical or otherwise which contradicts the assertions of the 
Veteran and his spouse of difficulty hearing within one year of 
service.  Indeed, neither VA audiologist commented on an 
approximate onset date concerning the Veteran's bilateral hearing 
loss disability.  

In light of the evidence that the Veteran was exposed to acoustic 
trauma in service and that the Veteran's experienced bilateral 
hearing loss within his first post-service year, the Board 
concludes that service connection for a bilateral hearing loss 
disability is warranted under the provisions of 38 C.F.R. 
§§ 3.307 and 3.309.  

Therefore, the benefit-of-the-doubt will be conferred in his 
favor and his claim for service connection is granted, subject to 
the controlling laws and regulations, which govern awards of VA 
compensation.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.400 (2009); see also Gilbert v. Derwinksi, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral hearing loss 
disability is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


